DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/04/2022. 
Claim(s) 7-11 are currently pending. 
Claim(s) 7 has been amended. 
Claim(s) 1-6 have been canceled. 
Claim(s) 8-11 have been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 01/04/2022, with respect to the rejection of claim 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 7 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 7-11 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7
	The prior art of record, whether alone or in combination, fails to teach of fairly suggest the limitation “the island-shaped conductive layer is disposed on at least one of the first conductive layer and the second conductive layer” in the context of other limitations recited in the claims.
Kim teaches an island-shaped conductive layer (723) [Fig. 11 and paragraph 0059].  However, Kim does not teach the island-shaped conductive layer (723) being disposed on at least one of the first conductive layer and the second conductive layer.  One of ordinary skill would not have found obvious to modify the island-shaped conductive layer of Kim to be disposed as in the instant claim as such would require a substantial reconstruction and redesign of the elements shown in Kim as well as a change in the basic principle under which the Kim construction was designed to operate.  Further, there is no teaching, suggestion of motivation in the prior art that would lead one of ordinary skill to perform such modification.
Regarding claims 8-11
	Claims 8-11 are allowed based on their dependency on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721